DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-7 and 18-20 in the reply filed on 8/31/2022 is acknowledged.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 18-20 is/are rejected under:
35 U.S.C. 102(a)(1) as being anticipated by Kondo et al (WO 2017/175869; English language equivalent US 2019/0153158 is cited herein).
35 U.S.C. 102(a)(2) as being anticipated by Kondo et al (US 2019/0153158). The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Given that citations are being made to US 2019/0153158 to Kondo for both the 102(a)(1) and 102(a)(2) rejections above, the grounds of rejections are presented simultaneously below:
Kondo exemplifies (Table 1, example 2) a polyimide resin comprising structure derived from CBDA and 6FDA as dianhydrides in a 60/40 molar ratio, and from TFMB and 3,3’-DDS as diamines in a 70/30 molar ratio. [CBDA is the alicyclic dianhydride 1,2,3,4-cyclobutanetetracarboyxlic dianhydride, named in claims 1, 7 and 18. 6FDA is the fluorine containing dianhydride named in claims 3 and 18. TFMB is 2,2’-bis(trifluoromethyl) benzidine, named in claims 4 and 18. 3,3’-DDS is 3,3’-diaminodiphenyl sulfone, named in claim 1.] 
The amounts of the 3,3’-DDS and CBDA monomers in Kondo’s polyimide of example 2 fall within the ranges recited in claim 7, and the relationships recited in claims 1, 5, 6, 19 and 20 are all satisfied (x is 30, y is 60). Therefore, the polyimide resin exemplified by Kondo anticipates the presently claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20170073977; included machine translation cited herein).
Kim discloses a polyimide comprising structural units derived from a diamine, and a dianhydride containing a fluorinated primary dianhydride and an alicyclic secondary dianhydride (p 2, near bottom). 
Kim names 6FDA as the preferred fluorinated dianhydride in terms of transparency, and teaches that it is preferably used in the range of 20-90 mol% of the total dianhydrides (p 3). Kim further names CBDA as an example of a usable alicyclic secondary dianhydride, and discloses that the amount of alicyclic dianhydride to be used is preferably 20-70 mol% (pp 3-4). Kim further exemplifies polyimides wherein the first dianhydride is 6FDA and the second dianhydride is CBDA (table 1, [0127], original document), including in a 50/50 ratio (example 2). 
As the diamine, Kim teaches utilizing a fluorinated first diamine and a sulfone-based second diamine (p 3, near top). Kim names several examples of usable diamine monomers, and teaches that the fluorinated and sulfone-based diamine are not particularly limited as long as they are diamine monomers containing fluorinated structure and sulfone groups. Kim teaches that the amount of the fluorinated diamine is preferably 60-90 mol%, and the amount of the sulfonated diamine is preferably 5-45 mol%, based on total diamines (p 3). Kim exemplifies a 60/40 molar ratio of fluorinated diamine (TFDB) to sulfonated diamine (Table 1, example 2). 
In terms of transparency, high glass transition temperature and low yellowing, Kim teaches that 2,2’-TFDB (equivalent to TFMB) is preferably used for the first fluorinated diamine (p 3). In Kim’s exemplified polyimides (table 1), TFMB is utilized as the fluorinated diamine.
Kim further names 3,3’-DDS and 4,4’-DDS as examples of usable diamine monomers (p 3), both of which are diamines which contain a sulfone group. While Kim discloses 4,4’-DDS as preferred, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Given Kim’s disclosure that the sulfone-based diamine is not particularly limited and the fact that Kim names both 3,3’-DDS and 4,4’-DDS as usable diamines, it would have been obvious to the person having ordinary skill in the art to have prepared a polyimide, as disclosed by Kim, utilizing any suitable sulfone-based diamine named by Kim as the sulfone-based diamine, including 3,3’-DDS. 
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Case law has further established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from fluorinated and alicyclic dianhydrides and from fluorinated and sulfone-based diamines, as disclosed by Kim, by utilizing any suitable combination of the two types of dianhydrides disclosed by Kim (particularly the exemplified combination of 6FDA and CBDA), by further utilizing any suitable fluorinated diamine disclosed by Kim (particularly the exemplified TFMB), and by further selecting any usable sulfone-based diamine monomer from those named by Kim, including 3,3’-DDS. 
In other words, the presently claimed combination of monomers is arrived at by choosing 3,3’-DDS from a finite number of predictable solutions identified by Kim (i.e., choosing 3,3’-DDS from Kim’s named sulfone-based diamine monomers). Alternatively, the presently claimed combination of monomers is arrived at by the simple substitution of the 4,4’-DDS monomer in the 6FDA/CBDA/TFDB/4,4’-DDS polyimide exemplified by Kim for the alternatively disclosed 3,3’-DDS isomer thereof.  Regarding the amounts of each monomer, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate amounts of each type of monomer from within the ranges disclosed by Kim, particularly amounts exemplified by Kim, such as a 50/50 ratio of 6FDA/CBDA, and a 60/40 ratio of fluorinated diamine/sulfone-based diamine (i.e., 60/40 ratio of TFMB/3,3’-DDS), in order to achieve Kim’s desired balance of properties associated with each type of monomer.
A polyimide prepared from a 50/50 molar ratio of 6FDA/CBDA and a 60/40 molar ratio of TFMB/3,3’-DDS, as suggested by Kim, satisfies the recited “x” and “y” relationships: 
The content of 3,3’-DDS (x) is 40, which falls within the ranges of 10-90 (claim 1) and 20-60 mol% (claim 7). The content of CBDA (y) is 50, which falls within the ranges of 15-95 (claim 1), 45-85 (claims 5, 19) and 35-80 (claim 7).  Additionally “y” (50) is greater than “x” (40) as recited in claims 6 and 20, and “y-x” is 10, which is greater than -50 (claim 1). Finally, the value of y (50) is less than 0.4(x)+70 and less than 1.8(x)+20 (i.e., 50 is less than 86 and 92). 

Claim(s) 1, 3-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20170073977; included machine translation cited herein) in view of Kato et al (WO 2016/158825; English language equivalent US 2018/0086939 cited herein).
The rejection of claims 1, 3-7 and 18-20 over Kim is incorporated here by reference. 
As set forth in the rejection above, it would have been obvious to the person having ordinary skill in the art to have prepared a polyimide from fluorinated and alicyclic dianhydrides and from fluorinated and sulfone-based diamines, as disclosed by Kim, by selecting any usable sulfone-based diamine monomer named by Kim as the sulfone-based diamine monomer, including 3,3’-DDS. 
Kato is provided to further establish that the person having ordinary skill in the art would have been particularly motivated to select a bent/meta-linked sulfone-based diamine monomer from those named by Kim, such as 3,3’-DDS, for applications requiring increased polyimide solubility. Kato discloses polyimide films which have good solubility, and that are colorless and transparent (abstract). Kato teaches that solubility of polyimide is improved when the orientation of the polyimide is disordered by bending of the main chain. Kato teaches that, due to bending of the structure from the SO2 group and bending caused by bonds occurring at the 3-position and 3’-position, orientation of polyimide molecules is significantly disordered, and excellent solubility is developed [0052]. Therefore, considering Kato’s disclosure, it would have been obvious to the person having ordinary skill in the art to have selected 3,3’-DDS as Kim’s sulfone-based diamine in order to increase the solubility of the resulting polyimide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim copending Application No. 16/755195 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
The claims of ‘195 recite a polyimide containing diamine structures derived from fluoroalkyl-substituted benzidine (claim 1), specifically TFMB (claim 7) and 3,3’-DDS, and dianhydride structures derived from alicyclic dianhydride (claim 1), specifically CBDA (claim 15) and fluorine-containing dianhydride (claim 1), specifically 6FDA. The claims of ‘195 further require BPDA, which is not required by (though not excluded by) the present claims. For at least the reason that the claims of ‘195 recite an additional structural unit (BPDA) not required by the present claims, the claims of ‘195 are not identical in scope to the present claims. 
As to the presently recited amounts of monomers and x and y relationships:
Copending claim 2 recites including 40-95% alicyclic and BPDA and 5-60 mol% fluorine dianhydride, based on total dianhydrides, and 10-40 mol% BPDA based on total of alicyclic dianhydride and BPDA. Copending claim 4 recites utilizing 10-90 mol% fluoroalkyl benzidine and 10-90 mol% 3,3’-DDS based on total diamines. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from CBDA, BPDA and 6FDA as dianhydrides and TFMB and 3,3’-DDS as diamines, as recited in copending ‘195, by selecting any appropriate amount of each monomer from within the ranges recited in copending claims 2 and 4, including amounts which satisfy the presently recited ranges. 
For example, a polyimide prepared from CBDA/6FDA/BPDA in molar ratio of 50/40/10 and from TFMB/3,3-DDS in a molar ratio of 60/40 has amounts of each monomer within ranges recited in ‘195, and is therefore suggested by the claims of ‘195. Such a polyimide further satisfies the presently claimed ranges: 
The content of 3,3’-DDS (x) is 40, which falls within the ranges of 10-90 (claim 1) and 20-60 mol% (claim 7). The content of CBDA (y) is 50, which falls within the ranges of 15-95 (claim 1), 45-85 (claims 5, 19) and 35-80 (claim 7).  Additionally, “y” (50) is greater than “x” (40) as recited in claims 6 and 20, and “y-x” is 10, which is greater than -50 (claim 1). Finally, the value of y (50) is less than 0.4(x)+70 and less than 1.8(x)+20 (i.e., 50 is less than 86 and 92). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-7 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10745519. Although the claims at issue are not identical, they are not patentably distinct from each other:
The claims of ‘519 recite a polyimide resin derived from TFMB and 3,3’-DDS as diamines and from CBDA and 6FDA as dianhydrides (claim 1). The claims further recite utilizing 3,3’-DDS in an amount of 20-50 mol% of total diamines (claim 1) and TFMB in an amount of 50-80 mol% of total diamines (claim 2). The claims recite utilizing CBDA in an amount of 55-75 mol% of total dianhydrides (claim 1) and 6FDA in an amount of 25-45 mol% of total dianhydrides. The ranges recited for each of the monomers in the claims of ‘519 are not identical to the presently recited ranges, however, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
For example, a polyimide prepared from CBDA/6FDA in a 60/40 molar ratio and from TFMB/3,3’-DDS in a 70/30 molar ratio falls within the scope of the claims of ‘519 (i.e., the amounts of each monomer satisfy the associated ranges recited in ‘519), and further satisfies the presently claimed ranges (which establishes that the ranges recited in ‘519 overlap the presently claimed ranges): 
The content of 3,3’-DDS (x) is 30, which falls within the ranges of 10-90 (claim 1) and 20-60 mol% (claim 7). The content of CBDA (y) is 60, which falls within the ranges of 15-95 (claim 1), 45-85 (claims 5, 19) and 35-80 (claim 7).  Additionally, “y” (60) is greater than “x” (30) as recited in claims 6 and 20, and “y-x” is 30, which is greater than -50 (claim 1). Finally, the value of y (60) is less than 0.4(x)+70 and less than 1.8(x)+20 (i.e., 60 is less than 94 and 128). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766